

	

		II

		109th CONGRESS

		2d Session

		S. 2656

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 26, 2006

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend title 44 of the United States

		  Code, to provide for the suspension of fines under certain circumstances for

		  first-time paperwork violations by small business concerns.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business Paperwork Amnesty Act

			 of 2006.

		2.Suspension of fines

			 for first-time paperwork violations by small business concernsSection 3506 of title 44, United States Code

			 (commonly referred to as the Paperwork Reduction Act), is

			 amended by adding at the end the following:

			

				(j)Small

				businesses

					(1)Small business

				concernIn this subsection,

				the term small business concern means a business concern that

				meets the requirements of section 3(a) of the Small Business Act (15 U.S.C. 632(a)) and the

				regulations promulgated under that section.

					(2)In

				generalIn the case of a

				first-time violation by a small business concern of a requirement regarding the

				collection of information by an agency, the head of such agency shall not

				impose a civil fine on the small business concern unless the head of the agency

				determines that—

						(A)the violation has the potential to cause

				serious harm to the public interest;

						(B)failure to impose a civil fine would impede

				or interfere with the detection of criminal activity;

						(C)the violation is a violation of an internal

				revenue law or a law concerning the assessment or collection of any tax, debt,

				revenue, or receipt;

						(D)the violation was not corrected on or

				before the date that is 6 months after the date of receipt by the small

				business concern of notification of the violation in writing from the agency;

				or

						(E)except as provided in paragraph (3), the

				violation presents a danger to the public health or safety.

						(3)Danger to

				public health or safety

						(A)In

				generalIn any case in which

				the head of an agency determines under paragraph (2)(E) that a violation

				presents a danger to the public health or safety, the head of the agency may,

				notwithstanding paragraph (2)(E), determine not to impose a civil fine on the

				small business concern if the violation is corrected not later than 24 hours

				after receipt by the small business owner of notification of the violation in

				writing.

						(B)ConsiderationsIn determining whether to provide a small

				business concern with 24 hours to correct a violation under subparagraph (A),

				the head of the agency shall take into account all of the facts and

				circumstances regarding the violation, including—

							(i)the nature and seriousness of the

				violation, including whether the violation is technical or inadvertent or

				involves willful or criminal conduct;

							(ii)whether the small business concern has made

				a good faith effort to comply with applicable laws and to remedy the violation

				within the shortest practicable period of time; and

							(iii)whether the small business concern has

				obtained a significant economic benefit from the violation.

							(C)Notice to

				congressIn any case in which

				the head of the agency imposes a civil fine on a small business concern for a

				violation that presents a danger to the public health or safety and does not

				provide the small business concern with 24 hours to correct the violation under

				subparagraph (A), the head of the agency shall notify Congress regarding such

				determination not later than the date that is 60 days after the date that the

				civil fine is imposed by the agency.

						(4)Limited to

				first-Time violations

						(A)In

				generalThis subsection shall

				not apply to any violation by a small business concern of a requirement

				regarding collection of information by an agency if such small business concern

				previously violated any requirement regarding collection of information by that

				agency.

						(B)Other

				agenciesFor purposes of

				making a determination under subparagraph (A), the head of an agency shall not

				take into account any violation of a requirement regarding collection of

				information by another

				agency.

						.

		

